Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 1 of 14 Page ID #:525




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11       C.L.M.,                                           Case No. 2:20-cv-01685-SHK
12                                        Plaintiff,
13                            v.
                                                           OPINION AND ORDER
14       ANDREW M. SAUL, Commissioner of
         Social Security,
15
                                           Defendant.
16
17
18           Plaintiff C.L.M. 1 (“Plaintiff”) seeks judicial review of the final decision of
19   the Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying her application for disability insurance
21   benefits (“DIB”), under Title II of the Social Security Act (the “Act”). This
22   Court has jurisdiction under 42 U.S.C. § 405(g), and, pursuant to 28 U.S.C.
23   § 636(c), the parties have consented to the jurisdiction of the undersigned United
24   States Magistrate Judge. For the reasons stated below, the Commissioner’s
25   decision is REVERSED and this action is REMANDED for further proceedings
26   consistent with this Order.
27
     1The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 2 of 14 Page ID #:526




 1                                    I.     BACKGROUND
 2          Plaintiff filed an application for DIB on February 9, 2017, alleging disability
 3   beginning on April 1, 2015. Transcript (“Tr.”) 23, 136-42. 2 Following a denial of
 4   benefits, Plaintiff requested a hearing before an administrative law judge (“ALJ”)
 5   and, on January 4, 2019, ALJ Edward T. Bauer determined that Plaintiff was not
 6   disabled. Tr. 22-30. Plaintiff sought review of the ALJ’s decision with the Appeals
 7   Council; however, review was denied on December 17, 2019. Tr. 1-6. This appeal
 8   followed.
 9                              II.    STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d at
23   1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2A certified copy of the Administrative Record was filed on August 6, 2020. Electronic Case
     Filing Number (“ECF No.”) 19. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                   2
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 3 of 14 Page ID #:527




 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d 676,
 5   679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error is
 6   harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1520(a). Each step is potentially
26   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
27   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
28   at 1098; 20 C.F.R. § 404.1520. The claimant carries the burden of proof at steps
                                                 3
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 4 of 14 Page ID #:528




 1   one through four, and the Commissioner carries the burden of proof at step five.
 2   Tackett, 180 F.3d at 1098.
 3         The five steps are:
 4               Step 1. Is the claimant presently working in a substantially gainful
 5         activity [(“SGA”)]? If so, then the claimant is “not disabled” within
 6         the meaning of the [] Act and is not entitled to [DIB]. If the claimant is
 7         not working in a [SGA], then the claimant’s case cannot be resolved at
 8         step one and the evaluation proceeds to step two. See 20 C.F.R.
 9         § 404.1520(b).
10               Step 2. Is the claimant’s impairment severe? If not, then the
11         claimant is “not disabled” and is not entitled to [DIB]. If the claimant’s
12         impairment is severe, then the claimant’s case cannot be resolved at
13         step two and the evaluation proceeds to step three. See 20 C.F.R.
14         § 404.1520(c).
15               Step 3. Does the impairment “meet or equal” one of a list of
16         specific impairments described in the regulations? If so, the claimant is
17         “disabled” and therefore entitled to [DIB].           If the claimant’s
18         impairment neither meets nor equals one of the impairments listed in
19         the regulations, then the claimant’s case cannot be resolved at step
20         three and the evaluation proceeds to step four.          See 20 C.F.R.
21         § 404.1520(d).
22               Step 4. Is the claimant able to do any work that he or she has
23         done in the past? If so, then the claimant is “not disabled” and is not
24         entitled to [DIB]. If the claimant cannot do any work he or she did in
25         the past, then the claimant’s case cannot be resolved at step four and
26         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
27         § 404.1520(e).
28
                                               4
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 5 of 14 Page ID #:529




 1                Step 5. Is the claimant able to do any other work? If not, then
 2         the claimant is “disabled” and therefore entitled to [DIB]. See 20
 3         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 4         the Commissioner must establish that there are a significant number of
 5         jobs in the national economy that claimant can do. There are two ways
 6         for the Commissioner to meet the burden of showing that there is other
 7         work in “significant numbers” in the national economy that claimant
 8         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
 9         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
10         subpt. P, app. 2. If the Commissioner meets this burden, the claimant
11         is “not disabled” and therefore not entitled to [DIB]. See 20 C.F.R. §§
12         404.1520(f), 404.1562. If the Commissioner cannot meet this burden,
13         then the claimant is “disabled” and therefore entitled to [DIB]. See id.
14   Id. at 1098-99.
15         B.     Summary Of ALJ’s Findings
16         The ALJ determined that “[Plaintiff] last met the insured status
17   requirements of the . . . Act on June 30, 2018.” Tr. 24 (internal citation omitted).
18   The ALJ then found at step one, that “[Plaintiff] did not engage in [SGA] during
19   the period from her alleged onset date of April 1, 2015 through her date last insured
20   of June 30, 2018 (20 CFR 404.1571 et seq.).” Id. (internal citation omitted). At
21   step two, the ALJ found that “[t]hrough the date last insured, [Plaintiff] had the
22   following severe impairments: degenerative disc disease of the lumbar spine;
23   congestive heart failure, status-post defibrillator implantation; diabetes mellitus;
24   and obesity (20 CFR 404.1520(c)).” Id. (internal citation omitted). At step three,
25   the ALJ found that “[t]hrough the date last insured, [Plaintiff] did not have an
26   impairment or combination of impairments that met or medically equaled the
27   severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix
28   1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” Tr. 25.
                                                5
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 6 of 14 Page ID #:530




 1         In preparation for step four, the ALJ found that Plaintiff has the residual
 2   functional capacity (“RFC”) to perform “sedentary work as defined in 20 CFR
 3   404.1567(a) except: she can push and/or pull occasionally; and she can occasionally
 4   climb, balance, stoop, kneel, crouch, and crawl.” Tr. 27. The ALJ then found, at
 5   step four, that “[t]hrough the date last insured, [Plaintiff] was capable of
 6   performing [PRW] as a telephone solicitor. This work did not require the
 7   performance of work-related activities precluded by [Plaintiff’s] [RFC] (20 CFR
 8   404.1565).” Tr. 29. The ALJ, therefore, concluded that Plaintiff “was not under a
 9   disability, as defined in the . . . Act, at any time from April 1, 2015, the alleged onset
10   date, through June 30, 2018, the date last insured (20 CFR 404.1520(f)).” Tr. 30.
11         C.     Issue Presented
12         In this appeal, Plaintiff raises one issue, whether the ALJ properly
13   considered Plaintiff’s testimony. ECF No. 24, Joint Stip. at 4.
14         D.     Court’s Consideration Of Issue
15                1.     Parties’ Arguments
16         Plaintiff argues that “the ALJ impermissibly rejected [her] subjective
17   symptom testimony” for two reasons. Id. (capitalization normalized). First,
18   Plaintiff argues that the ALJ “mischaracterize[d] the record” when he found that
19   her “complaints of fatigue are inconsistent with the medical record” the because
20   the ALJ found that Plaintiff “complained of fatigue only once to her physicians.”
21   Id. at 8. In support of her argument that the ALJ erroneously found that she
22   complained of fatigue only once, Plaintiff cites four treatment and examination
23   records where her doctors noted Plaintiff’s complaints of fatigue. Id. at 9 (citing
24   Tr. 264, 268, 292, 296).
25         Second, Plaintiff argues that “the ALJ did not articulate [her] sporadic daily
26   activities as a reason to reject [her] testimony” and “[e]ven if the ALJ had
27   articulated that rationale, nothing in [her] descriptions of her limitations or as
28   summarized by the ALJ demonstrate that she is capable of maintaining substantial
                                                 6
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 7 of 14 Page ID #:531




 1   gainful work activity.” Id. at 10 (internal citations omitted). Plaintiff adds that her
 2   “sporadic activities as described in her testimony and summarized by the ALJ do
 3   not contradict her testimony nor do they demonstrate an ability to spend a
 4   substantial part of the day doing activities transferable to a work setting.” Id. at 11.
 5         Defendant responds that “the ALJ[’s] decision should be affirmed because
 6   the ALJ properly considered Plaintiff’s subjective statements.” Id. at 16
 7   (capitalization normalized). In support of this argument, Defendant first asserts
 8   that “[t]he ALJ correctly found that the medical evidence shows very limited
 9   reports of fatigue by Plaintiff to her treating doctors.” Id. (citations omitted).
10   Defendant asserts that Plaintiff “emphasizes that there is error because the ALJ
11   incorrectly stated that Plaintiff reported fatigue only one time” and “[w]hile it is
12   true that Plaintiff did report fatigue more than once, the record shows that the
13   Plaintiff’s complaints of fatigue were minimal (only 4 times in 3 ½ years of medical
14   treatment), supporting the ALJ’s finding of inconsistency between Plaintiff’s
15   complaints to the agency and her symptom reports to her own doctors.” Id. at 17
16   (citing Tr. 28). Defendant discusses medical records not discussed by the ALJ for
17   the proposition that “the treatment record supports that Plaintiff’s sporadic claims
18   of fatigue are not disabling” and adds that “[b]ecause Plaintiff’s complaints of
19   fatigue to the agency remain inconsistent with the treatment record, any error here
20   is harmless.” Id. (citations omitted).
21         Second, Defendant asserts that “Plaintiff’s activities are not consistent with
22   her allegations of severe fatigue” and notes that the ALJ referenced a “three
23   month vacation to Las Vegas” that Plaintiff took in 2018 and that Plaintiff helped
24   care for a sick family member in Virginia. Id. at 19 (citing Tr. 28, 267, 292).
25         Third, Defendant asserts that “the ALJ found that the medical opinion
26   evidence supported his determination” and “Plaintiff has not provided any medical
27   opinions that she is more limited.” Id. (citing Tr. 29). Defendant concludes that
28   “[w]hile the ALJ could have been more artful in his decision, the Court can make
                                                7
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 8 of 14 Page ID #:532




 1   reasonable inferences where the ALJ’s findings are intertwined with the review of
 2   the medical record.” Id. (citations omitted).
 3                2.     ALJ’s Consideration Of Plaintiff’s Symptom Statements
 4         The ALJ began his analysis of Plaintiff’s symptom statements by discussing
 5   Plaintiff’s “testimony from the hearing and written submission.” Tr. 27. The ALJ
 6   observed that Plaintiff “testified that she has fatigue and lack of energy from her
 7   congestive heart failure.” Id. The ALJ added that Plaintiff “stated that she was
 8   laid off because her boss said she did not have enough energy[]” and that Plaintiff
 9   “reported her heart defibrillator in May 2018 indicated her heart stopped but she
10   does not recall the event as she felt really tired and fell asleep.” Id. The ALJ also
11   added that Plaintiff “alleged she cannot sit for long periods of time and can only lift
12   a gallon of milk with her left hand.” Id.
13         The ALJ found that “[a]fter careful consideration of the evidence,”
14   Plaintiff’s “medically determinable impairments could reasonably be expected to
15   cause the alleged symptoms; however, [Plaintiff’s] statements concerning the
16   intensity, persistence and limiting effects of these symptoms are not entirely
17   consistent with the medical evidence and other evidence in the record for the
18   reasons explained in th[e] decision.” Id.
19         The ALJ found that “[t]he evidence as a whole indicates [Plaintiff] remains
20   capable of performing a range of sedentary work as described above, despite her
21   impairments. Physical examinations throughout the period, although showing
22   some mild abnormalities, are inconsistent with [Plaintiff’s] allegations of disabling
23   functional limitations.” Tr. 28. The ALJ noted that “[s]pecifically, while
24   [Plaintiff] has a history of congestive heart failure, the record indicates that in
25   numerous office visits with her treating cardiologist from the alleged onset date to
26   the present, [Plaintiff] reported fatigue only once.” Id. (citations omitted).
27         After discussing some of Plaintiff’s medical records, the ALJ noted that “[i]t
28   is worth noting that at [Plaintiff’s] annual wellness examination in September 2018,
                                                 8
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 9 of 14 Page ID #:533




 1   [Plaintiff] reported she was doing well and she recently spent about 3 months in Las
 2   Vegas with her nephew and she felt significantly better” and that in December
 3   2017, Plaintiff was reportedly “taking care of her father in Virginia and she
 4   reported no cardiac symptoms” at that time. Id. (citation omitted). The ALJ
 5   concluded that “[t]he persuasiveness of [Plaintiff’s] allegations is weakened by a
 6   lack of consistency between her allegations and the medical evidence. [Plaintiff]
 7   does experience some limitations, but only to the extent described in the [RFC].”
 8   Tr. 30.
 9                3.     Standard To Review ALJ’s Analysis Of Plaintiff’s
10                       Statements
11         When a claimant has medically documented impairments that “might
12   reasonably produce the symptoms or pain alleged and there is no evidence of
13   malingering, the ALJ must give ‘specific, clear, and convincing reasons for
14   rejecting’ the testimony by identifying ‘which testimony [the ALJ] found not
15   credible’ and explaining ‘which evidence contradicted that testimony.’” Laborin
16   v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017) (emphasis in original) (quoting
17   Brown-Hunter v. Colvin, 806 F.3d 487, 489, 494 (9th Cir. 2015)). “This is not an
18   easy requirement to meet: ‘the clear and convincing standard is the most
19   demanding required in Social Security cases.’” Garrison v. Colvin, 759 F.3d 995,
20   1015 (9th Cir. 2014) (quoting Moore v. Comm’r Soc. Sec. Admin., 278 F.3d 920,
21   924 (9th Cir. 2002)).
22         “The ALJ may consider inconsistencies either in the claimant’s testimony or
23   between the testimony and the claimant’s conduct.” Molina v. Astrue, 674 F.3d
24   1104, 1112 (9th Cir. 2012). Also, while an ALJ cannot reject the severity of
25   subjective complaints solely on the lack of objective evidence, the ALJ may
26   nonetheless look to the medical record for inconsistencies. See Morgan v. Comm’r
27   Soc. Sec. Admin., 169 F.3d 595, 599-600 (9th Cir. 1999) (finding that “[t]he ALJ
28   provided clear and convincing reasons for rejecting [Plaintiff’s] testimony” by
                                               9
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 10 of 14 Page ID #:534




 1   “point[ing] to specific evidence in the record—including reports by [Plaintiff’s
 2   doctors]—in identifying what testimony was not credible and what evidence
 3   undermined [Plaintiff’s] complaints.”).
 4                4.     ALJ’s Decision Is Not Supported By Substantial Evidence
 5         Here, the ALJ rejected Plaintiff’s symptom statements for two reasons—
 6   inconsistency with the medical records and Plaintiff’s ability to travel twice and
 7   care for a sick family member once—neither of which were clear and convincing
 8   reasons to reject Plaintiff’s symptom statements in this case for the following two
 9   reasons.
10         First, with respect to the ALJ’s rejection of Plaintiff’s symptom statements
11   due to their inconsistency with the medical records—including the ALJ’s finding
12   that Plaintiff “reported fatigue only once” during the relevant time period—the
13   ALJ’s finding fails, in part, because it is undisputed that Plaintiff complained to her
14   doctors of fatigue at least four times during the relevant time period. See Tr. 264,
15   268, 292, 296 (Plaintiff complaining of fatigue to her doctors on four separate
16   occasions); see also ECF No. 24, Joint Stip. at 9 (Plaintiff citing the
17   aforementioned four instances in the record of Plaintiff complaining of fatigue); id.
18   at 17 (Defendant conceding that “it is true that Plaintiff did report fatigue more
19   than once”). In addition to the records of Plaintiff’s complaints of fatigue cited by
20   the parties, the Court has found at least one more instance of Plaintiff complaining
21   of fatigue to her doctors in May 2018. See Tr. 420 (Plaintiff reportedly
22   “complain[ed] of weakness and fatigue” and her doctor noted that Plaintiff
23   “appear[ed] weak”).
24         Moreover, to the extent Defendant asserts that the ALJ’s erroneous finding
25   that Plaintiff only complained of fatigue once was harmless error, because Plaintiff
26   complained of fatigue only four times over a three-and-a-half-year period indicating
27   that Plaintiff’s statements are still inconsistent with the medical record in this case
28   as the ALJ found, this argument fails because: (1) Plaintiff complained of fatigue at
                                               10
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 11 of 14 Page ID #:535




 1   least five times, not four times as Defendant asserts; (2) the Court cannot affirm
 2   the ALJ’s decision on grounds not raised by the ALJ, see Stout, 454 F.3d at 1054
 3   (the Court cannot affirm the ALJ’s decision on grounds not invoked by the
 4   Commissioner); and (3) Plaintiff provided a good reason for not seeing her doctors
 5   more frequently and complaining to them about her fatigue—she could not afford
 6   more treatment, see Tr. 49 (Plaintiff stated at the administrative hearing that “One
 7   of the issues that I’ve had is financially maintaining medicine”); see also Orn v.
 8   Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (“[d]isability benefits may not be denied
 9   because of the claimant’s failure to obtain treatment [s]he cannot obtain for lack of
10   funds.”) (internal quotation marks omitted). As such, Defendant’s post hoc
11   rationale that ignores evidence that Plaintiff complained to her doctors about
12   fatigue more than four times during the relevant time period, as well as evidence
13   that Plaintiff could not afford to seek more treatment, and thus more opportunities
14   to potentially notify her doctors of her fatigue more frequently, is not persuasive.
15   Accordingly, the ALJ’s first reason for rejecting Plaintiff’s symptom statements
16   was not clear and convincing or supported by substantial evidence in the record.
17         Second, with respect to the ALJ’s rejection of Plaintiff’s symptom
18   statements because of “a lack of consistency between [Plaintiff’s] allegations and
19   the medical evidence[,]” including a September 2018 record indicating that
20   Plaintiff “reported she was doing well and she recently spent about 3 months in Las
21   Vegas with her nephew and she felt significantly better” and a December 2017
22   record where Plaintiff was reportedly “taking care of her father in Virginia and she
23   reported no cardiac symptoms[,]” the ALJ’s finding fails because the ALJ
24   selectively relies on only some evidence in the record that supports the ALJ’s
25   finding, while ignoring other evidence of detracts from the ALJ’s finding and
26   supports Plaintiff’s stated limitations. Tr. 28, 30 (citation omitted). See Holohan
27   v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001) (holding an ALJ cannot
28   selectively rely on some entries in plaintiff’s records while ignoring others).
                                               11
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 12 of 14 Page ID #:536




 1         For example, although the record indicates that Plaintiff did go to Virginia to
 2   care for her father as the ALJ observed, Plaintiff’s doctors indicated that Plaintiff
 3   went to help her father because he was dying, that Plaintiff returned home under a
 4   lot of stress, and that Plaintiff reportedly was not able to care for herself as well as
 5   her father. See Tr. 292 (Plaintiff’s doctor noting that Plaintiff was “under a lot of
 6   stress since her last visit. [S]he’s been in Virginia taking care of her dying father
 7   and has not been taking care of herself. Her fasting blood sugars have been
 8   significantly elevated in the mid to high 200s.”).
 9         Moreover, although Plaintiff did go see her nephew in Las Vegas for three
10   months as the ALJ observed, Plaintiff indicated at the administrative hearing that
11   her heart stopped while she was visiting her nephew and that her defibrillator
12   reportedly “sprung into action” and started Plaintiff’s heart, but left Plaintiff
13   feeling “really, really tired” after the incident. Tr. 51-52. Plaintiff’s treatment
14   notes from September 2018 appear to corroborate Plaintiff’s testimony that her
15   heart stopped while she was visiting her nephew and that her cardiac pacemaker
16   activated to restart her heart. See Tr. 416 (Plaintiff’s treatment records indicating
17   that Plaintiff presented with “complaints of some weakness, [and] a review of the
18   pacer reveals an episode of [anti-tachycardia pacing (‘ATP’)].”).
19         Thus, Plaintiff’s medical records indicate that although Plaintiff traveled
20   twice during the relevant time period to see her nephew and father as the ALJ
21   observed, the record also indicates—and the ALJ did not observe—that Plaintiff’s
22   trip to care for her dying father left Plaintiff unable to also care for herself and that
23   Plaintiff’s heart stopped while she was visiting her nephew, which made Plaintiff
24   very tired.
25         Moreover, even if the evidence did not reveal that Plaintiff’s two trips to see
26   family members, one of whom was dying, had not rendered her unable to care for
27   herself or aggravated her cardiac related symptoms, the ALJ cites no activities that
28   Plaintiff performed on her trips that are contradictory of Plaintiff’s symptom
                                                 12
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 13 of 14 Page ID #:537




 1   statements, and the Court can find none in the record. See Reddick v. Chater, 157
 2   F.3d 715, 722 (9th Cir. 1998) (“Only if the level of activity were inconsistent with
 3   Claimant’s claimed limitations would these activities have any bearing on
 4   Claimant’s credibility” and “disability claimants should not be penalized for
 5   attempting to lead normal lives in the face of their limitations.”); see also Molina,
 6   674 F.3d at 1112-13, superseded by regulation on other grounds (“a claimant need
 7   not vegetate in a dark room in order to be eligible for benefits”) (citation and
 8   internal quotation marks omitted).
 9            The Ninth Circuit “‘has repeatedly asserted that the mere fact that a
10   plaintiff has carried on certain daily activities . . . does not in any way detract from
11   her credibility as to her overall disability.’” Orn v. Astrue, 495 F.3d 625, 639 (9th
12   Cir. 2007) (quoting Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001)). It is
13   only when a “claimant is able to spend a substantial part of h[er] day engaged in
14   pursuits involving the performance of physical functions that are transferable to a
15   work setting, [that] a specific finding as to this fact may be sufficient to discredit an
16   allegation of disabling excess pain.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.
17   1989).
18            Additionally, evidence in Plaintiff’s medical records that the ALJ did not
19   consider or discuss indicates that Plaintiff’s limitations were greater than the ALJ
20   acknowledged. For example, Plaintiff’s records indicate that Plaintiff needs help
21   with her activities of daily living (“ADLs”); Plaintiff reportedly “finds it difficult
22   to awake in the morning to do simple tasks such as washing her face and brush her
23   hair”; Plaintiff reportedly “feels sluggish[,] . . . feel[s] tingling numbness in both
24   her hands and feet bilaterally[,] . . . experience[s] significant fatigue, . . . has felt
25   very depressed and does not want to do anything or be around anyone”; Plaintiff
26   told doctors she was afraid of falling and had reportedly had fallen two or more
27   times in one year; and Plaintiff reportedly “feels it difficult to do anything because
28
                                                  13
Case 2:20-cv-01685-SHK Document 25 Filed 12/10/20 Page 14 of 14 Page ID #:538




 1   of her physical limitations and believes that this is also driving her to feel very down
 2   and depressed.” Tr. 268, 296.
 3         The ALJ erred by failing to consider this conflicting evidence when rejecting
 4   Plaintiff’s symptom statements due to their inconsistency with the portions of the
 5   record the ALJ focused on. Holohan, 246 F.3d at 1207-08. As such, the ALJ’s
 6   second reason for rejecting Plaintiff’s symptom statements was not clear and
 7   convincing and supported by substantial evidence in the record.
 8         Accordingly, because ALJ’s reasons for rejecting Plaintiff’s symptom
 9   statements were not clear and convincing or supported by substantial evidence in
10   the record, the Court finds that the ALJ’s decision was not supported by
11   substantial evidence in the record. As such, the Court finds that remand for further
12   proceedings is appropriate here so that the ALJ may reassess Plaintiff’s symptom
13   statements and her limitations in light of the above discussed evidence.
14                                  IV.    CONCLUSION
15         Because the Commissioner’s decision is not supported by substantial
16   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
17   REVERSED and this case is REMANDED for further administrative proceedings
18   under sentence four of 42 U.S.C. § 405(g). See Garrison, 759 F.3d at 1009
19   (holding that under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have
20   power to enter . . . a judgment affirming, modifying, or reversing the decision of the
21   Commissioner . . . , with or without remanding the cause for a rehearing.”)
22   (citation and internal quotation marks omitted).
23         IT IS SO ORDERED.
24
25
     DATED: 12/10/2020                ________________________________
26                                    HONORABLE SHASHI H. KEWALRAMANI
27                                    United States Magistrate Judge
28
                                               14
